                    IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  HUNTINGTON DIVISION


KEVIN FRITZ LAMERIQUE,

                              Plaintiff,

v.                                                  CIVIL ACTION NO. 3:18-0532

UNITED STATES OF AMERICA,

                              Defendant.



                         MEMORANDUM OPINION AND ORDER


       This action was referred to the Honorable Cheryl A. Eifert, United States Magistrate Judge,

for submission to this Court of proposed findings of fact and recommendation for disposition,

pursuant to 28 U.S.C. § 636(b)(1)(B). The Magistrate Judge has submitted findings of fact and

recommended that the Court grant Defendant’s Motion to Dismiss (ECF No. 19); dismiss the

Amended Complaint, with prejudice (ECF No. 7); and remove this matter from the docket of the

Court. Neither party has filed objections to the Magistrate Judge’s findings and recommendations.

       Accordingly, the Court accepts and incorporates herein the findings and recommendation

of the Magistrate Judge and GRANTS Defendant’s Motion to Dismiss (ECF No. 19);

DISMISSES the Amended Complaint, with prejudice (ECF No. 7); and REMOVES this matter

from the docket of the Court, consistent with the findings and recommendations.

       The Court DIRECTS the Clerk to forward copies of this written opinion and order to all

counsel of record, and any unrepresented parties.

                                             ENTER:         July 8, 2019




                                             ROBERT C. CHAMBERS
                                             UNITED STATES DISTRICT JUDGE
